 Case 2:19-cv-07766-SAB-PJW Document 43 Filed 02/24/21 Page 1 of 2 Page ID #:679



 1
 2                                                        JS-6
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 CALLISA ZUNIGA,                             No. 2:19-cv-07766-SAB-PJW
10        Plaintiff,
11        v.                                   ORDER DISMISSING CASE AND
12 C. R. BARD, INC., and BARD                  CLOSING FILE
13 PERIPHERAL VASCULAR, INC.,
14        Defendants.                          [ECF NO. 42]
15
16        Before the Court is the parties’ Joint Stipulation of Dismissal of All Claims
17 Without Prejudice, ECF No. 42. The parties stipulate and agree that Plaintiff’s
18 claims in the above-captioned action be dismissed without prejudice with each
19 party to bear its own costs and attorneys’ fees.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER DISMISSING CASE AND CLOSING FILE ~ 1
 Case 2:19-cv-07766-SAB-PJW Document 43 Filed 02/24/21 Page 2 of 2 Page ID #:680



1       Accordingly, IT IS HEREBY ORDERED:
2       1. Pursuant to the parties’ Joint Stipulation of Dismissal of All Claims
3 Without Prejudice, ECF No. 42, the above-captioned action is dismissed without
4 prejudice with each party to bear its own costs and attorneys’ fees.
5       2. All claims asserted by Plaintiff against all parties in the above-captioned
6 action are dismissed without prejudice.
7       3. The District Court Executive is directed to close the file.
8       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
9 forward copies to counsel, and close the file.
10      DATED this 24th day of February 2021.
11
12
13
14                        ____________________________
                                 Stanley A. Bastian
15                           United States District Court
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE AND CLOSING FILE ~ 2
